—In an action to recover insurance premiums, the defendant appeals from (1) a decision of the Supreme Court, Nassau County (DiNoto, J.), dated January 9, 1995, which determined the plaintiffs motion for summary judgment, and (2) a judgment of the same court, entered October 3, 1995, which is in favor of the plaintiff and against it in the principal amount of $41,250.57.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The defendant has failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to the amount it owed the plaintiff in insurance premiums pursuant to the terms of the agency agreement into which the parties entered. Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.